Citation Nr: 0106895	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The San Juan, Puerto Rico RO has 
otherwise handled all aspects of the veteran's claim.

The veteran contends that his nonservice-connected 
disabilities render him unemployable; hence, a total 
disability rating for pension purposes is warranted.  In 
pension cases each of the veteran's disabilities must be 
assigned a percentage rating and the diagnostic codes used 
must be discussed.  Thereafter, all ratings must be combined 
under 38 C.F.R. § 4.25.  Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992).  

While recent VA examinations for the veteran's Meniere's 
syndrome, claimed kidney stone disorder (nephrolithiasis), 
and anxiety disorder were accomplished in February and March 
2000, VA outpatient treatment reports from 1996 to 1999 show 
that the veteran complained of and received treatment for 
pharyngitis, asthma, allergic rhinitis, allergic 
conjunctivitis, and tinea cruris.  These disorders were not 
diagnosed on VA examinations in February 2000, but it is not 
clear that the veteran was examined for these disabilities or 
that his claims folder was available to the examiners for 
review of the evidence contained therein.  Further 
examination to determine disability due to these additional 
disorders, and any others for which the veteran has received 
treatment or complains of, is necessary to insure that his 
claim receives full consideration.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit copies of any 
letters that he may have written or 
statements from lay witnesses or 
employers that may support his contention 
that his disabilities prevent him from 
obtaining and maintaining employment.

2.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for any disability since 
1999.  After any further necessary 
information and authorization are 
obtained from the veteran, the RO should 
obtain copies of pertinent medical 
records, VA or private, including any 
additional medical reports or evaluations 
from the VA medical facilities in San 
Juan and Ponce, Puerto Rico and New York, 
New York.  If any records are obtained, 
the RO should incorporate them into the 
veteran's claims folder.

3.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examinations in order to determine the 
presence, and, if present, the severity 
of all disorders, to include Meniere's 
syndrome, nephrolithiasis, a psychiatric 
disorder, pharyngitis, asthma, allergic 
rhinitis, allergic conjunctivitis and 
tinea cruris.  All indicated studies 
should be performed.  The claims folder 
must be made available to the examiners 
for use in the study of the veteran's 
case.  The examination reports must 
reflect that the claims folder was 
reviewed.  The examiners should comment 
on the extent to which the disorders 
diagnosed affect the veteran's ability to 
work.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should then review the 
veteran's claim in light of all of the 
pertinent evidence of record.  If the 
veteran adds an argument to his appeal 
which refers to any additional physical 
disability, the matter should be fully 
developed and addressed.  A rating 
decision should be prepared which lists 
all of the veteran's disabilities and 
assigns a disability rating to each one.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The rating 
criteria for each disability should be 
provided and discussed.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is so notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


